Title: To Alexander Hamilton from George Washington, 2 September [1793]
From: Washington, George
To: Hamilton, Alexander



Monday Morning 2d Sepr. [1793]
Dear Sir,

Interwoven in the enclosed Address, are Sentiments as difficult to answer, as it would seem odd to pass unnoticed—believing, as I do, that they are the sentiments of a large part of the people of this Country.
I would thank you for making such alterations in the expression of the draft of an answer (enclosed) as in your judgment will make it palatable on all sides, or unexceptionable. The bearer will wait, as I wish to return the answer by the Mail of today.
Yours always

Go: Washington

No matter how rough the answer comes to me, so it can be read.
 